01/12/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 20-0582


                                          DA 20-0582


WILKINSON,LLC, and JACK COUCH,                                              FILED
                                                                           JAN 1 2 2021
             Plaintiffs and Appellants,                                 Sovven
                                                                      Clerk of Greenw000
      v.                                                                 StateSupreme
                                                                               of      Courf
                                                                                  Montana
                                                                    ORDER
SCOTT and CINDY ERLER, LLP, SCOTT
ERLER,individually, AND DOES 1-10,

             Defendants and Appellees.


       Plaintiffs and Appellants Wilkinson, LLC, and Jack Couch have filed a notice of

appeal from the order ofthe Third Judicial District Court, Cause No. DV-20-18. The appeal

is from an order certified as final by the District Court pursuant to M. R. Civ. P. 54(b).

      Pursuant to M.R. App.P. 4(4)(b), we have reviewed the District Court's certification

order for compliance with M.R. App.P. 6(6). We conclude the court's certification order is

in substantial compliance with the requirements of Rule 6(6) and our case law interpreting

certification orders under Rule 54(b).

      Therefore,

      IT IS ORDERED that this appeal may proceed.

      The Clerk is directed to provide copies of this Order to all counsel of record.

      DATED this           day of January, 2021.




                                                                Chief Justice
    All A4 211,_.
        justices




2